DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 9-10, 15 and 17-18 are cancelled.  
Claims 1, 3-8, 11-14, 16 and 19-20 are pending.

Allowable Subject Matter
Claims 1, 3-8, 11-14, 16 and 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a liquid crystal display device, comprising a photo luminescent layer disposed between a backlight layer and a liquid crystal layer; wherein a first linear polarizer layer is disposed between the photoluminescent layer and a first glass layer, the first linear polarizer layer and the photoluminescent layer and the first glass layer are disposed below the liquid crystal layer, the first glass layer is close to the liquid crystal layer relative to the photoluminescent layer; wherein a first alignment layer and a first electrode layer and a space layer are disposed below the liquid crystal layer and above the first glass layer; wherein a second space layer and a second electrode layer and a second alignment layer are disposed above the liquid crystal layer, a second polarizer layer, the second electrode layer is close to the liquid crystal layer relative to the second polarizer layer, an anti-reflection layer is disposed a side of the second polarizer layer away from the second glass layer; the photoluminescent layer is disposed between a first dichroic layer and a second dichroic layer, the second dichroic layer is disposed close to the liquid crystal layer relative to the first dichroic layer.

Claims 3-8, 11-14, 16 and 19-20 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871